Order vacating order of March 9, 1927 (which order directed examination of defendant before trial), granting reargument, and, on reargument, denying plaintiff’s motion for such examination, reversed upon the law, with ten dollars costs and disbursements, and order of March 9, 1927, reinstated, with ten dollars costs. The matters *781allowed in the original order are part of plaintiff’s case, and it appears that the original application was made in good faith. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ-, concur.